Case 4:19-cv-00180-ALM-KPJ Document 225-1 Filed 04/08/20 Page 1 of 2 PageID #: 5674




                               Exhibit 1
Case 4:19-cv-00180-ALM-KPJ Document 225-1 Filed 04/08/20 Page 2 of 2 PageID #: 5675

                                          TY CLEVENGER
                                               P.O. Box 20753
                                          Brooklyn, New York 11202
      telephone: 979.985.5289                                                  tyclevenger@yahoo.com
      facsimile: 979.530.9523                                                  Texas Bar No. 24034380




      April 8, 2020


      The Hon. Sri Srinivasan, Chief Judge
      U.S. Court of Appeals for the District of Columbia Circuit
      333 Constitution Avenue N.W.
      Washington, D.C. 20001

               Re: Misconduct Complaint against Senior District Judge Richard J. Leon

      Chief Judge Srinivasan:

              I write to correct two mistakes in my judicial misconduct complaint against
      Senior District Judge Richard J. Leon. On the sixth page of the addendum to the
      complaint form, I indicated that Judge Leon brought a copy of a blog post to a
      conference, and I misattributed that information to Eden Quainton. The information
      actually comes from a hearing transcript (http://lawflog.com/wpcontent/uploads/
      2020/03/2020.03.12-Exhibit-1-Transcript-excerpt.pdf), and there is no indication that
      Judge Leon brought a copy of the blog post to that hearing.

              On the third page of the addendum, I cited Mr. Quainton for the proposition that
      Judge Leon called Matt Couch an “Arkansas couch potato.” In retrospect, I believe the
      information originally came from Mr. Couch, and I have since learned that Judge Leon
      made no reference to Arkansas in that phrase. As I recall, I later raised the issue with Mr.
      Quainton during a general discussion about procedural fairness for the Defendants in the
      Rich v. Butowsky matter, one of whom is a mutual client. Mr. Quainton acknowledged
      the conversation and expressed concern about bias towards Mr. Couch. However, neither
      Mr. Couch nor Mr. Quainton authorized me to disclose my conversations with them
      publicly.

               I apologize for the mistakes in the complaint form.

               Sincerely,



               Ty Clevenger
